Citation Nr: 0205899	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  97-32 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to an increased rating for a psychiatric 
disorder, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from February 1941 to November 
1943.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Portland, Oregon Regional Office.  In April 2001, this case 
was remanded for further evidentiary development.  

The veteran has repeatedly raised the issues of entitlement 
to service connection for a gastrointestinal disability and a 
heart disorder, each claimed as secondary to his service 
connected anxiety neurosis.  These issues have not been 
considered by the RO.  Therefore, these issues are referred 
to the RO for all appropriate action.  


FINDING OF FACT

The veteran's service connected psychiatric disorder is 
manifested by anxiety, worry, depression, sleeping 
difficulties, panic attacks, irritability impaired judgment 
and sleeping difficulties resulting in severe social and 
industrial impairment.   


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no more, for the 
veteran's psychiatric disability have been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9400 (1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background  

The service medical records reveal that the veteran was 
hospitalized in 1943 for a psychiatric disorder diagnosed as 
a mixed type psychoneurosis.  He was discharged from the 
service because of this disability.  

In February 1944, service connection was a granted for a 
mixed type psychoneurosis, and assigned a 30 percent rating.  
In January 1947, the rating for the veteran's psychiatric 
disorder, then characterized as a obsessive compulsive 
psychoneurosis, was reduced to 10 percent disabling; and in a 
June 1952 rating decision the evaluation was reduced to a 
noncompensable rating.  

In October 1979, the veteran's service connected psychiatric 
disability was characterized as an anxiety neurosis and 
assigned a 10 percent evaluation, effective June 20, 1979.  
In July 1980, the evaluation for the anxiety neurosis was 
increased to 30 percent disabling, effective June 20, 1979.  
This rating was confirmed and continued by the Board in a 
February 1981 decision.  In October 1996, the rating was 
increased to 50 percent disabling.  

On VA psychological examination in October 1996, it was noted 
that the veteran had been treated with electroshock treatment 
during the 1940s to treat depression, anxiety, and 
claustrophobia and that such treatment had improved his 
symptoms of claustrophobia, but he continued to suffer from 
anxiety and depression.  It was noted that the veteran had 
been medically retired at the age of 51 because of severe 
colitis, and that his award of Social Security disability 
benefits was due to colitis.  It was further reported that 
the veteran's first wife had died two years earlier and that 
he had recently remarried.  In the course of the examination 
the veteran was said to spend one day a week visiting his 
stepson and he was reported to visit other relatives on a 
monthly basis.  

During the examination, the veteran complained of increasing 
claustrophobia, and depression.  He also reported that he 
felt increasingly ruminative and dysphoric when alone.  The 
veteran was described as polite, cooperative, and engaging 
with highly developed social skills.  His thinking was 
described as nihilistic and he was self-critical.  He said 
that he worried frequently, and complained that his worries 
and dysphoric mood resulted in distractibility.  The veteran 
could only remember two of three common objects after a two 
minute filled delay.  He was able to spell "world" 
backward, and name the current president.  He could not 
remember the previous president.  A three-step command was 
followed easily and there was no evidence of word-finding 
difficulty or paraphasic errors.  The veteran was noted to 
complain of memory difficulties in excess of measured 
impairment, which suggested that his perceived cognitive 
difficulties could be secondary to his symptoms of 
depression.  

There was no evidence of a psychosis, and hallucinations and 
delusions were denied.  The veteran's thoughts were clear, 
logical, and sequential.  His affect was somewhat flat and 
his mood appeared dysthymic.  He endorsed fleeting suicidal 
ideation, but denied suicidal intention and plans.  He 
promised to contact his physician if he felt seriously 
suicidal in the future.  The diagnoses on Axis I were 
moderate recurrent major depressive disorder, and anxiety 
disorder, not otherwise specified.  

During an October 1996 social and industrial survey the 
veteran said that he felt resigned about the death of his 
first wife and felt very close to his stepchildren from his 
first marriage.  His new wife was from Panama and had spent a 
month with him before she had to return to that country 
temporarily.  The veteran said that he had a few casual 
friends, but was only close to family members.  He said that 
he had not had steady work since he began receiving Social 
Security benefits in 1973.  He spent most of his time alone 
at home, but tried to get out at least once a day.  The 
veteran indicated that most of his medical treatment was for 
medication monitoring.  He had been using Valium for 20 years 
which helped him sleep, and he recently began using Prozac.  

The veteran complained that he felt nervous and anxious a 
great deal of the time.  He also reported an increasing 
tendency to worry.  Significant depression over the previous 
year was reported, and the veteran said that he often found 
it hard getting out of bed in the morning.  He reported 
suicidal ideation over the previous year and said that he 
frequently wished that he were dead.  He rated his current 
depression as an 8 on a 10-point scale, and reported that his 
claustrophobia had been returning.  He also reported a sense 
of impending doom.  The veteran also reported that he would 
like to become more active, but did not have the energy.  It 
was indicated that he slept poorly because of bladder 
problems and had only a minimal appetite.  The veteran was 
not currently involved with any counseling.  The evaluator 
commented that the veteran seemed socially isolated, and at 
least moderately socially impaired.  

During a January 1998 VA psychiatric examination the veteran 
said that his basic feelings seemed to have deteriorated 
since his last examination.  He reported an increase in the 
intensity and frequency of his anxiety.  It was reported that 
he experienced sudden episodes of despair, dysphoria and 
feelings of impending doom about twice a week during which he 
would become aware of the "the nerves in my stomach," felt 
dizzy and was aware of his heart pounding.  These episodes 
would last for a period of minutes.  He reported that he felt 
that he was about to lose control or die during these 
episodes.  The veteran ameliorated these episodes by going 
inside, lying down, and "talking himself down".  

He also described long term problems with concentration and 
said that he would occasionally lose track of tasks or 
errands that he was on.  His wife would have to repeat things 
because he had a hard time remembering them.  Sleeping 
problems due to nocturia were reported, and he noted having a 
hard time falling back to sleep.  He took Valium for this 
problem.  It was reported that he woke up in the morning 
worrying about "everything," feeling depressed, and not 
wanting to live.  He said it was hard for him to get up in 
the morning but he would force himself to do so.  The veteran 
also described irritability, a low frustration tolerance, and 
constant worrying.  He reported frequent and chronic suicidal 
ideation, but said that he did not have the "guts" to do 
it.  

The veteran said that his appetite had not been affected, but 
he described few pleasurable activities.  He had not been 
hospitalized for psychiatric reasons since his previous 
examination.  The veteran denied current claustrophobia, 
agoraphobia, post-traumatic stress symptoms, compulsions, 
ritualistic behavior, delusions or hallucinations.  He denied 
ever making a suicide attempt.  He had a good marital 
relationship, but had few social contacts outside his home, 
his stepchildren, and his relatives.  

On mental status evaluation the veteran was well groomed, and 
had an interactive, stable, and appropriate affect.  He was 
on time for his interview.  There was evidence of constant, 
low level, psychomotor movement, particularly in the upper 
extremities.  He had good eye contact and a forthcoming 
manner.  Speech was goal directed and normal in rate, rhythm, 
and productivity.  He did evidence difficulty concentrating 
on questions and needed them to be repeated on occasion.  He 
was cognitively intact per the Folstein mini mental status 
exam, receiving a score of 29/30.  The veteran remembered 
only two of three objects after 5 minutes, but did remember 
the third when a category hint was offered.  He made an 
initial, self-corrected error on the design copy.  His higher 
executive functions were excellent with a score of 22 on the 
60-second animal-naming test.  There was no evidence of 
psychosis or a formal thought disorder and his mood appeared 
minimally agitated.  

In summation, the examiner noted that the veteran reported an 
intensification of his symptoms and a deterioration of his 
condition since his previous examination.  The specific 
symptoms described included generalized anxiety, depression, 
and probable superimposed panic attacks.  There was no 
agoraphobia present, but a lack of enjoyment in activities 
apparently limited his social interactions aside from family 
and relations.  He was said to feel purposeless with 
difficulty getting out of bed and feeling overwhelmed by 
anxiety and worries of a general nature.  The diagnoses on 
Axis I were generalized anxiety disorder, panic disorder, and 
recurrent major depressive disorder in current partial 
remission.  The veteran's GAF score was reported to be 60 to 
65.  

A VA outpatient treatment record dated in February 1998 
indicated that the veteran was to be hospitalized for renal 
problems.  His mood and sleep were described as fair.  Other 
VA clinical records reflect treatment during the 1990s for 
physical problems, such heart disease and prostate cancer.  

During a further VA examination by a psychologist in November 
1998, the veteran was noted to be impotent due to prostate 
enlargement and slow growing prostate cancer.  It was also 
reported that he undergone a heart valve replacement, and 
recently had been hospitalized for atrial fibrillation, 
increased ileostomy output, acute renal failure, coronary 
artery disease, congestive heart failure, hypertension, and a 
history of ulcerative colitis with a status post total 
colectomy.  

During the evaluation, the veteran complained of overwhelming 
depression.  He said that he had low esteem because of his 
mental problems and because he did not feel that he had 
accomplished much with his life.  He reportedly did not care 
what happened to him.  He also reported chronic fatigue, 
chronic insomnia, concentration difficulties, low motivation 
and frequent thoughts about death.  Further complaints 
included irritability and frequent feelings of impending 
doom.  He also said that his anxiety symptoms had been 
alleviated by taking Sertraline antidepressant medication, 
but his depressive symptoms had worsened since his previous 
examination in January 1998.  The veteran currently reported 
that his waves of depression were more frequent and that 
nothing seemed to reduce this symptom.  

On evaluation the veteran was described as cooperative, 
adequately groomed, and oriented to person, place, time, and 
the purpose of the evaluation.  He could recall the four 
states that bordered Oregon and also could name the five most 
recent presidents.  Serial sevens were adequately performed, 
and he repeated two of three words after a five-minute delay.  
He displayed some concentration deficits given that there was 
a significant discrepancy between his ability to list numbers 
forward and backward.  His affect was labile and he 
complained of a chronic dysphoric mood.  

The examiner opined that the veteran's depression seemed to 
be significantly impairing his social functioning given that 
he has a lack of interest in engaging in pleasurable 
activities and a lack of energy to spend time with others.  
He appeared industrially impaired as a result chronic medical 
problems, and not as a result of his psychiatric problems.  
The veteran did not display symptoms of an impaired thought 
process, impaired communication, and there were no 
hallucinations or delusions.  No history of inappropriate 
behavior was noted.  He had good personal hygiene and denied 
suicidal or homicidal ideation.  There was no significant 
memory impairment, or obsessive or ritualistic behavior that 
interfered with routine behavior.  Rate and flow of speech 
were relevant and logical.  Recent difficulty from anxiety 
attacks, specifically panic attacks were denied.  Symptoms of 
depression negatively affected the veteran's sleep, and this 
appeared to interfere with daytime activities given his 
problem with chronic fatigue due to sleep impairment, as well 
as dependence on Valium to help him sleep.  

In summary, the veteran did not meet the diagnostic criteria 
for an anxiety disorder.  The prior diagnoses of this 
disorder appeared to be in remission primarily because of the 
benefits of antidepressive medication.  However, the veteran 
did meet the criteria for a chronic recurrent major 
depressive disorder due to his almost daily-depressed mood, 
markedly diminished interest in all activities, insomnia, 
fatigue, feelings of worthlessness and recurrent thoughts of 
death.  He seemed to suffer from severe social and emotional 
impairment as a result of his chronic symptoms of depression, 
but he did not display a history of abnormalities of conduct 
or judgment.  The diagnoses on Axis I were major depressive 
disorder, chronic, moderate to severe, without psychotic 
features; and anxiety disorder, not otherwise specified, in 
remission.  His GAF score was reported to be 43, representing 
serious impairment in social and emotional functioning.  

In a December 1999 addendum to the November 1998 examination 
report the examining psychologist indicated that he had been 
requested to provide an opinion as to whether or not the 
major depressive disorder diagnosed on the November 1998 
examination was related to service.  After reviewing the 
veteran's clinical record the psychologist concluded that the 
major depressive disorder was related to the condition 
diagnosed during service.  The examiner estimated the GAF 
score based on the major depressive disorder only to be 50-
51, moderate to severe.  He estimated the GAF score based 
only on the anxiety disorder in remission, to be 71.  

In a September 2000 VA outpatient clinical note it was 
reported that the veteran had been seen after a long absence 
in order to restart his psychiatric medication.  He was noted 
to complain of insomnia and mild to moderate symptoms of 
depression.  He was said to be generally doing fairly well, 
but had occasional trouble sleeping.  He was said to have a 
fair mood and there was no suicidal ideation.  The veteran 
was noted to be already taking Sertraline.  

During a January 2001 RO hearing before the undersigned, the 
veteran attributed his psychiatric disorder to being in the 
service at a very young age, and being confined to a very 
small Alaskan island during service.  He said that he had 
been seen by a number of VA psychiatrists over the years and 
had been seeing his most recent psychiatrist about four times 
a year over the previous five years.  He said that he was 
provided with Sertraline.  He believed that the records of 
his psychiatric treatment had not been adequately considered 
at the time of his most recent VA examination.  The veteran 
said that he experienced panic attacks about once a week 
which he had some recent success in controlling.  He said 
that such situations as being in traffic, riding in elevators 
and being in crowds could precipitate a panic attack.  He 
also said that he had difficulty controlling his temper and 
was frequently frustrated.  The veteran indicated that he had 
a good marriage, which helped to control suicidal tendencies, 
although he reported having suicidal ideation associated with 
his panic attacks.  He denied any suicidal intent or plan.  

When seen by the VA as an outpatient in January 2001, it was 
noted that he had a history of anxiety and depression and had 
restarted sleep medication.  His sleep was said to be fair 
and his mood was described as fair.  Speech was clear and his 
affect was normoactive.  

At an August 2001 VA examination the veteran complained that 
he had a short fuse and would blow up sometimes.  He also 
worried a lot about his finances, mental health and about 
driving in traffic.  The veteran indicated that he felt 
"hopeless," and had suicidal ideation about once a month.  
Other complaints included a lack of interest in pleasurable 
activities, low energy, sleeping difficulties, daily 
depression, and a chronic dysphoric mood.  He also reported 
suffering from panic attacks when he felt anxious, as well as 
difficulties concentrating.  On evaluation, the veteran was 
cooperative, adequately groomed, and oriented to time, place, 
and person.  He knew the purpose of the examination.  There 
was no evidence of hallucinations, delusions, or significant 
cognitive dysfunction.  He denied homicidal or psychotic 
ideation.  The veteran had no difficulties listing numbers 
forward or backward, and recent and remote memory appeared to 
be within normal range.  He displayed a wide range of affect.  

The veteran appeared to meet the criteria for chronic 
recurrent major depressive disorder, moderate to severe; and 
for a moderate generalized anxiety disorder.  The examiner 
commented that the veteran's anxiety symptoms seemed to have 
significantly increased since he was examined in November 
1998, while his depressive symptoms do not appear to have 
improved since that time.  The symptoms of an anxiety 
disorder included excessive anxiety and worry occurring more 
days than not.  It was noted that the veteran could not 
control his worrying and this symptom was associated with 
feelings of irritability, sleep disturbance, and 
concentration deficits.  The veteran's major depressive 
disorder was manifested by a chronically dysphoric mood with 
feelings of hopelessness, suicidal ideation, lack of interest 
in previously pleasant activities, low motivation, sleep 
disturbance and fatigue.  It was noted that the veteran 
displayed abnormalities in judgment and conduct when he would 
blow up at his grandchild.  

The examiner further commented that, when he assigned a GAF 
scores of 50, 51, and 71 in December 1999, he did not intend 
to alter the overall GAF score of 43 that was assigned in 
November 1998.  The Axis I diagnoses in August 2001 were 
major depressive disorder, chronic, recurrent, moderate to 
severe; and generalized anxiety disorder, moderate.  The 
overall GAF score was 41 for serious impairment of social 
functioning.  The GAF score based solely on generalized 
anxiety symptoms was 55 for moderate symptoms.  The GAF score 
based solely on major depressive disorder symptoms was 50-51 
for moderate to severe symptoms.  

When seen by the VA as an outpatient in September 2001 the 
veteran was said to have a satisfactory mood, but complained 
of insomnia.  A GAF score of 60 was reported.  The following 
month his mood and appetite were satisfactory and his GAF was 
65.  

II.  Legal Analysis  

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The law was codified at 
38 U.S.C.A. § 5100, et. seq. (West 1991 & Supp. 2001), and is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations provide, in pertinent part, that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The RO was cognizant of the VCAA when it most recently 
considered the claim now before the Board and sent the 
veteran a letter in July 2001 that informed the veteran of 
this new law and its implications for the current claim.  
Moreover, the veteran and his representative have been 
informed of the laws and regulations governing his claim for 
an increased rating for his anxiety neurosis in a statement 
of the case dated in September 1997 and in supplemental 
statements of the case dated in March 2000 and November 2001.  

In addition, the veteran was afforded an opportunity to 
provide testimony regarding the relevant evidence in this 
case during his January 2001 hearing at the RO before the 
undersigned Board member.  Also, the clinical record 
concerning the claim for an increased rating for the 
veteran's psychiatric disorder addressed in this decision 
includes VA psychiatric and psychological examinations 
conducted in October 1996, January 1998, and November 1998 as 
well as a further VA examination conducted in August 2001 
pursuant to the Board's earlier remand of this case.  The 
evidentiary record in this case now appears to be complete, 
and there is no indication that significant, relevant 
evidence is available, but has not been considered.  
Therefore, no further evidentiary development appears to be 
necessary.  

In view of the above, with respect to this issue, the Board 
concludes that no further RO action is necessary under the 
VCAA.  The Board will therefore proceed to consider the 
merits of this claim on the basis of the evidence of record.

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  The Board notes 
that effective November 7, 1996 the VA revised the criteria 
for diagnosing and evaluating psychiatric disabilities.  On 
and after that date, all diagnoses of mental disorders for VA 
purposes must conform to the Fourth Edition of the American 
Psychiatric Association's.  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV); 38 C.F.R.§ 4.125 (2001).  The 
new criteria for evaluating psychiatric disabilities were 
codified at the newly designated 38 C.F.R. § 4.130 (2001).  
The new rating criteria are sufficiently different from those 
in effect prior to November 7, 1996.  The United States Court 
of Appeals for Veterans Claims (Court) has held that, where 
the law and regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply. Karnas v. Derwinski,  1 Vet. App. 308 
(1991).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001)

Under the schedular criteria for rating mental disorders 
under 38 C.F.R. § 4.132, Diagnostic Code 9400 in effect prior 
to November 7, 1996, a 50 percent rating was be assigned for 
an anxiety neurosis when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and when reliability, flexibility, and 
efficiency levels were so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent rating was assigned when the ability to 
establish and maintain effective relationships with people 
was severely impaired and when psychoneurotic symptoms were 
of such severity and persistence that there was a severe 
impairment in the ability to obtain or retain employment.  A 
100 percent evaluation was assignable when the attitudes of 
all contacts except the most imitate were so adversely 
affected as to result in virtual isolation in the community 
with totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  There must be a demonstrable inability to 
obtain or retain employment.  

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9400 
in effect on and subsequent to November 7, 1996, a 50 percent 
evaluation is assigned for anxiety neurosis symptomatology 
resulting in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of mood 
and motivation; difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent rating 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence): spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment of 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  

The Board will proceed to analyze the veteran's claim for an 
increased rating for his psychiatric disability under both 
the new and the old criteria to determine if one is more 
favorable to him. See VAOGCPREC 3-2000; 65 Fed Reg. 33422 
(2000).  

Initially, the Board observes that the veteran's service 
connected psychiatric disability consists of two components, 
an anxiety disorder and a major depressive illness.  The 
symptoms of the veteran's anxiety disorder include excessive 
anxiety, and frequent and uncontrollable worrying which in 
turn results in irritability, sleep disturbance, and 
concentration deficits.  His symptoms of a major depressive 
illness include a chronically dysphoric mood with feelings of 
hopelessness, frequent suicidal ideation without intent, 
disinterest in pleasant activities, low motivation, sleep 
disturbance, and fatigue.  

Under the criteria for the evaluation of mental disorders 
that was in effect prior to November 7, 1996, a 70 percent 
rating was assignable when the psychiatric symptomatology 
results in severe impairment in the ability to establish and 
maintain effective relationships with people when the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Under the criteria for rating mental 
disorder that became effective on and subsequent to November 
7, 1996, a 70 percent ratings is assigned for psychiatric 
symptoms resulting in occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence): spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.   

This veteran has undergone a number of quite thorough VA 
evaluations of his service connected psychiatric disability 
in recent years.  In general, his psychiatric symptoms, 
especially his depression, anxiety, worrying, panic attacks, 
and concentration difficulties have been estimated to from 
moderate to severe in degree.  It is true that the recent GAF 
scores assigned by the veteran's treating physician have 
indicated that his psychiatric symptoms are somewhat less 
disabling, but there is very little clinical information in 
the record to form a basis for this score.  

As noted above, severe social and industrial impairment due 
to psychiatric impairment warrants a 70 percent rating under 
the criteria for rating mental disorders in effect prior to 
November 7, 1996.  Under the criteria for rating mental 
disorders that became effective on and after November 7, 
1996, however, a 70 percent rating would require a degree of 
symptomatology that is not demonstrated in the veteran's 
case.  While the veteran has reported frequent suicidal 
rumination, obsessive ritualized behavior has not been 
demonstrated and suicidal ruminations are not shown to 
significantly interfere with daily activities.  Moreover, his 
speech is clear and coherent, and occasional panic attacks 
are not of such severity or frequency as to interfere with 
the veteran's capacity for independent living.  The record 
also does not show that the veteran neglects his personal 
appearance, or that he suffers from spatial disorientation.  
Some irritability has been described in the record, but the 
veteran's impulse control seems to be largely intact and 
there is no indication that the veteran is violent or that 
his behavior is inappropriate to a significant degree.  The 
veteran does seem to have limited his social interactions, 
but his relationships with his family and relations seems to 
be largely intact.  

In view of the above, the Board concludes that the criteria 
in effect prior to November 7, 1996 are more favorable to the 
veteran.  His psychiatric symptoms approach the level of 
severity that results in severe social and industrial 
impairment, and under the criteria, a 70 percent rating is 
severe symptomatology.  Therefore, a 70 percent rating is 
assigned under 38 C.F.R. § 4.132 (1996).  

The Board finds, however, that the evidence does not 
demonstrate that the veteran's psychiatric symptoms are of 
such severity as to result in result in his virtual isolation 
in the community.  The record also does not show that the 
veteran's psychiatric symptoms are totally incapacitating or 
border on gross repudiation of reality.  His psychiatric 
symptoms, as opposed to his physical ailments, do not cause a 
demonstrable inability to obtain or retain employment.  
Furthermore, the record does not demonstrate that the veteran 
suffers from such psychiatric symptoms of such severity as to 
cause gross impairment of thought processes or communication, 
delusions, hallucinations, or grossly inappropriate behavior.  
The record also does not show that there is a persistent 
danger of the veteran hurting himself or others, or that he 
has intermittent inability to perform activities of daily 
living, including maintenance of minimal personal hygiene.  
No disorientation to time or place has been shown, and the 
veteran's memory is largely intact.  Therefore, it is 
apparent that a schedular evaluation in excess of 70 percent 
is not warranted under either the criteria for rating mental 
disorders in effect prior to November 6, 1996 or those 
criteria that became effective subsequent to that date.  



ORDER

Entitlement to an evaluation of 70 percent, and no more, for 
the veteran's service connected psychiatric disability is 
granted subject to the law and regulations governing the 
payment of monetary benefits.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

